Case 6:19-cv-00257-JDK-KNM Document 26 Filed 06/16/20 Page 1 of 2 PageID #: 482




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 MICHAEL GEOFFREY PETERS,                         §
 #02019190,                                       §
                                                  §
        Plaintiff,                                §
                                                  §          Case No. 6:19-CV-257-JDK-KNM
 v.                                               §
                                                  §
 LORIE DAVIS, et al.,                             §
                                                  §
        Defendants.

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

 28 U.S.C. § 636.    On May 12, 2020, the Magistrate Judge issued a Report and Recommendation

 (Docket No. 24) recommending that the action be dismissed without prejudice pursuant to Federal

 Rule of Civil Procedure 4(m). A return receipt indicating delivery to Plaintiff was received by the

 Clerk on July 2, 2020 (Docket No. 25).

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

 objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

 are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,
Case 6:19-cv-00257-JDK-KNM Document 26 Filed 06/16/20 Page 2 of 2 PageID #: 483



 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

        Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 24) as

 the findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 24)

 be ADOPTED and that the above-styled civil action be DISMISSED WITHOUT PREJUDICE

 pursuant to Federal Rule of Civil Procedure 4(m).

         So ORDERED and SIGNED this 16th day of June, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE
